DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This communication is on the merits in response to communications received on 10/2/20.  This is a reopening of the non-final dated 5/4/2020 based on arguments from 10/2/2020.  The claims are from 10/2/2020 (the amendment dated 10/2/2020).  Therefore, Claims 1, 3, 5-6, 9-12, 14, 16-17, and 20-30 is/are pending and have been addressed below.

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 10/2/20, with respect to rejections under 35 USC 103 for claim(s) 1, 3, 5-6, 9-12, 14, 16-17, and 20-30 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 8-12.
The Examiner notes respectfully disagrees because regarding Parrini’s teaching of 
wherein the positioning and evacuation system prioritizes the order in which occupants are evacuated based on an availability of evacuation paths and each of the occupant's proximity to danger and the positioning and evacuation system forwards individualized evacuation paths to occupants in a sequence based on the prioritized evacuation order,
Parrini teaches [see at least [0032] for based on the emergency, the evacuation can be to various locations within a building; [0033] the evacuation can also be to outside of building such as for an earthquake; [0033, 0035-0037] based on the emergency, determine evacuation type between zone, jump, or selective evacuation;
[0043] the evacuation path (preferably to an elevator) is distributed via personal computers and the distribution can be delayed based on sequential and/or selective manner (as will be explained below, this means { [0063] } occupant’s proximity to the emergency and/or { [0038] } occupant’s availability to evacuation paths); [0012] the delayed distribution is to avoid panic by evacuating one floor at a time; [0063] the evacuation of one floor at a time can be done is done via priority in a sequentially manner based on proximity to the emergency; [0038] the delay based on selective manner is similar to ([0063]) however priority is based on a type of person instead of 

Dione not Sekiguchi is cited for teaching of 
forwards the number of occupants that have been evacuated and the locations of the occupants remaining in the building to first responders
and Sekiguchi teaches the location of the occupants remaining is forwarded [0137, 0139].

Thus the arguments are unpersuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-6, 11-12, 14, 16-17, 22-24, 26-27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2014/0253326 A1) in view of Edbon et al. (US 2011/0136463 A1), and Parrini et al. (US 2004/0163325 A1).

Regarding claim(s) 1 and 12, Cho teaches a system for managing evacuation of a building, the system comprising:
fire detection devices that monitor the building for fire [see at least [0017, 0083] for detectors such as smoke detector];
mobile computing devices of occupants of the building [see at least Fig. 15B and [0058, 0110-0111] for users mobile devices including phones and computers]; and
a positioning and evacuation system that tracks locations of the occupants of the building and directs the evacuation based on information from the fire detection devices and generates individualized evacuation paths for each of the occupants and transmits the evacuation paths to the mobile computing devices [see at least Fig. 10 and [0093-0094] for a server that tracks user data in response to an emergency and based on user data and emergency data directs an evacuation to the user device]; and
wherein the mobile computing devices of the occupants display the evacuation paths received from the positioning and evacuation system on maps displayed on displays of the mobile computing devices, the paths being indicated by arrows overlaid on the maps displayed on the displays of the mobile computing devices [see at least Fig. 15A and [0108-0110, 0148] for displaying a map on a mobile computing device]; and
and the positioning and evacuation system forwards individualized evacuation paths to the mobile computing devices of the occupants [see at least Fig. 10 and [0072, 0093-0094, 0101-0102, 0158] ].

Cho doesn’t explicitly teach but Ebdon discloses updates the evacuation paths based on movements of the occupants and the fire and forwards those updated evacuation paths to the mobile computing devices of the occupants [see at least [0024] user mobile devices that have software/agent 13 installed to communicate with a server
[0040-0041] based on movement of occupants (“Agent B detects that Device B is not making progress along the route, e.g. by using location information”) and based on movements of the emergency (“Agent B detects that Device B is not making progress 
[0032] where the emergency is a fire based on a fire alarm].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho in view of Ebdon to include the limitation(s) above as disclosed by Ebdon.  Doing so would help an evacuation take place in a controlled manner (“controlling emergency situations”) as “prearranged emergency plans may not be available to the general public and cannot account for all contingencies” [see at least Edbon [0003-0004] ].

Cho in view of Edbon doesn’t explicitly teach but Parrini discloses wherein the positioning and evacuation system prioritizes the order in which occupants are evacuated based on an availability of evacuation paths and each of the occupant's proximity to danger and the positioning and evacuation system forwards individualized evacuation paths to occupants in a sequence based on the prioritized evacuation order [see at least [0032] for based on the emergency, the evacuation can be to various locations within a building; [0033] the evacuation can also be to outside of building such as for an earthquake; [0033, 0035-0037] based on the emergency, determine evacuation type between zone, jump, or selective evacuation;
[0043] the evacuation path (preferably to an elevator) is distributed via personal computers and the distribution can be delayed based on sequential and/or selective 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho in view of Edbon with Parrini to include the limitation(s) above as disclosed by Parrini.  Doing so would help an evacuation take place calmly, peacefully and smoothly, avoiding panic situations and crowding by prioritizing the distribution of the evacuation plans to occupants devices [see at least Parrini [0042-0043] ].

Regarding claim(s) 3 and 14, modified Cho teaches the system according to claim 1, further comprising a control panel that receives event data from the fire detection devices and signals a fire alarm condition for the building in response to fire being detected, the positioning and evacuation system transmitting the evacuation paths to the occupants in response to the fire alarm condition [see at least Cho [0070, 0074-0075] for alarm notifies server, server which notifies other alarms to activate, and server notifies user device of an emergency and evacuation paths].

Regarding claim(s) 5 and 16, modified Cho teaches the system according to claim 1, wherein the positioning and evacuation system generates turn by turn directions for the individualized evacuation paths, the turn by turn directions being transmitted to and displayed by the mobile computing devices of the occupants [see at least Cho Fig. 15A-B and [0108-0111] for user device receives turn by turn maps with images overlaid with arrows in augmented reality which in this case is 3D].

Regarding claim(s) 6 and 17, modified Cho teaches the system according to claim1, wherein the individualized evacuation paths are displayed in a user interface which includes icons to indicate unsafe or blocked evacuation paths that must be avoided by the occupants during the evacuation [see at least Cho Fig. 15A-B and [0108-0111] for user device receives turn by turn maps with images overlaid with arrows in 2D and augmented reality which in this case is 3D].

Regarding(s) claim 11 and 22, modified Cho teaches the system according to claim 1, wherein the fire detection devices are smoke detectors, heat sensors, carbon dioxide detectors, and/or carbon monoxide detectors [see at least Cho [0017, 0083] for detectors such as smoke detector].

Regarding claim 23, modified Cho teaches the system of claim 1, wherein the maps comprise three dimensional floor maps, and turn by turn directions for the occupants are overlaid on the three dimensional floor maps [see at least Cho Fig. 15B 

Regarding claim 24, modified Cho teaches the system of claim 1 as well as wherein turn by turn directions for the occupants are displayed via augmented reality [see at least Cho Fig. 15B and [0110-0111] for turn by turn images overlaid with arrows in augmented reality].

Regarding claim 26, modified Cho teaches the system of claim 1, wherein the mobile computing devices display images of hallways with arrows overlaid on the image to provide turn by turn directions of the evacuation path [see at least Fig. 15B and [0111] for turn by turn images overlaid with arrows].

Regarding claim 27, Cho teaches a method for evacuating a building, the method comprising:
receiving event data from fire detection devices at a control panel [see at least [0070, 0073-0075] for alarm notifies server of emergency and location of emergency, causing server to determine emergency type (such as fire) and notify other alarms to activate, and in response to alarms mobile device(s) contact server with device’s location causing server to notify user device of an emergency and evacuation paths Fig. 15B and [0058, 0110-0111] for users mobile devices including phones and computers];
the control panel determining if the event data are indicative of a fire [see at least [0070, 0073-0075] for alarm notifies server of emergency and location of emergency, ;
initiating an alarm condition and forwarding the event data if the event data are determined to be indicative of an alarm condition by the control panel [see at least [0070, 0073-0075] for alarm notifies server of emergency and location of emergency, causing server to determine emergency type (such as fire) and notify other alarms to activate, and in response to alarms mobile device(s) contact server with device’s location causing server to notify user device of an emergency and evacuation paths];
determining which areas of the building need to be evacuated by a positioning and evacuation system [see at least [0073-0075] for alarm notifies server of emergency and location of emergency];
determining locations of occupants of the building by the positioning and evacuation system [see at least [0070, 0073-0075] for alarm notifies server of emergency and location of emergency, causing server to determine emergency type (such as fire) and notify other alarms to activate, and in response to alarms mobile device(s) contact server with device’s location causing server to notify user device of an emergency and evacuation paths];
determining safe and unsafe evacuation paths for the building by the positioning and evacuation system [see at least Fig. 15A-B and [0108-0111] for user device receives turn by turn maps (safe evacuation paths) with user location, icons of unsafe areas (unsafe evacuation paths), images overlaid with arrows in 2D, and augmented reality which in this case is 3D];
the positioning and evacuation system generating an evacuation plan that includes the evacuation paths for the occupants [see at least [0070, 0073-0075] for alarm notifies server of emergency and location of emergency, causing server to determine emergency type (such as fire) and notify other alarms to activate, and in response to alarms mobile device(s) contact server with device’s location causing server to notify user device of an emergency and evacuation paths];
the positioning and evacuation system transmitting the individualized evacuation path information to mobile computing devices of the occupants via a network [see at least [0070, 0073-0075] for alarm notifies server of emergency and location of emergency, causing server to determine emergency type (such as fire) and notify other alarms to activate, and in response to alarms mobile device(s) contact server with device’s location causing server to notify user device of an emergency and evacuation paths];

Cho doesn’t explicitly teach but Ebdon discloses thereafter the positioning and evacuation system monitoring movements of the occupants and movement of the fire [see at least column 2 lines 33-52 and columns 4-5 lines 61-67 and 1-9 respectively]
[see at least [0024] user mobile devices that have software/agent 13 installed to communicate with a server
[0040-0041] based on movement of occupants (“Agent B detects that Device B is not making progress along the route, e.g. by using location information”) and based on movements of the emergency (“Agent B detects that Device B is not making progress 
[0032] where the emergency is a fire based on a fire alarm];
updating the evacuation paths based on the movements of the occupants and the movement of the fire by the positioning and evacuation system [see at least [0024] user mobile devices that have software/agent 13 installed to communicate with a server
[0040-0041] based on movement of occupants (“Agent B detects that Device B is not making progress along the route, e.g. by using location information”) and based on movements of the emergency (“Agent B detects that Device B is not making progress along the route … and prompts the user to indicate the reason for delay. User of device B responds that they are trapped.”), update evacuation path to occupants device (“Agents A and B receive the update and instruct their users to move to the north windows.”)
[0032] where the emergency is a fire based on a fire alarm]; and
the positioning and evacuation system forwarding the updated individualized evacuation paths to the occupants via the mobile computing devices [see at least [0024] user mobile devices that have software/agent 13 installed to communicate with a server
[0040-0041] based on movement of occupants (“Agent B detects that Device B is not making progress along the route, e.g. by using location information”) and based on movements of the emergency (“Agent B detects that Device B is not making progress along the route … and prompts the user to indicate the reason for delay. User of device B responds that they are trapped.”), update evacuation path to occupants device 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho in view of Ebdon to include the limitation(s) above as disclosed by Ebdon.  Doing so would help an evacuation take place in a controlled manner (“controlling emergency situations”) as “prearranged emergency plans may not be available to the general public and cannot account for all contingencies” [see at least Edbon [0003-0004] ].

Cho in view of Edbon doesn’t explicitly teach but Parrini discloses determining which occupants should remain in place by the positioning and evacuation system [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0048] staying in place means evacuation order such that until it’s your turn you stay in place to avoid stampeded or bottleneck,
then see at least [0026] in response to an emergency, such as a fire, notify users of emergency via a mobile telephone or personal computer [0033, 0035-0037] based on the emergency and related data, prioritize the evacuation of users based on locations or user characteristics by using zone, jump, or selective evacuation thus determining who should remain in place while those higher priority evacuate first];
generating evacuation paths to evacuate occupants and prioritizing an order of evacuation based on proximity to danger of the occupants and the availability of evacuation paths for the occupants and the determination of whether the occupants should remain in place by the positioning and evacuation system [the limitation is 
then see at least [0026] in response to an emergency, such as a fire, notify users of emergency via a mobile telephone or personal computer [0033, 0035-0037] based on the emergency and related data, prioritize the evacuation of users based on locations or user characteristics by using zone, jump, or selective evacuation thus determining who should remain in place while those higher priority evacuate first [0043] the evacuation path (preferably to an elevator) is distributed via personal computers and the distribution is delayed depending the priority level of the floor of the occupant].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho in view of Edbon with Parrini to include the limitation(s) above as disclosed by Parrini.  Doing so would help an evacuation take place calmly, peacefully and smoothly, avoiding panic situations and crowding by prioritizing the distribution of the evacuation plans to occupants devices [see at least Parrini [0042-0043] ].

Regarding claim 29, modified Cho teaches the method of claim 27, further comprising the positioning and evacuation system determining locations of occupants of the building using technologies including a geo- positioning system, a geo-sensor based system, a Wi-Fi signal based system, a GSM (Global System for Mobile Communications) based system, and/or geo- magnetic based system [as suggested by the instant specification [0034, 0047], this limitation is interpreted as using a …, a …,  … .

Claims 9, 20, 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Edbon and Parrini as applied to claim(s) 1 and 27 above and further in view of Sekiguchi et al. (US 2013/0242074 A1).

Regarding claim(s) 9 and 20, modified Choe teaches the system according to claim 1.
Modified Cho doesn’t explicitly teach but Sekiguchi discloses wherein the positioning and evacuation system monitors a number of occupants that have been evacuated and a number of occupants remaining in the building [see at least Fig. 18 items S34 and S36 and [0135-0139] for the system a) initially determines where occupants are that need help and reports some of this data to the fire department and b) subsequently monitors data to determine that all occupants have evacuated by checking how many occupants came out of the building and how many occupants remain in the building “determine that all people in the office building 200 have evacuated when the number of heads of which images are no longer captured is equal to the number of people to whom the entry process was performed at the time when images captured by all the image acquisition devices 2 in the office building 200 do not include a head image ” ].
the limitation(s) above as disclosed by Sekiguchi.  Doing so would help continuously detect a subject person with a high degree of accuracy [see at least Sekiguchi [0004] “continuously detect a subject person with a high degree of accuracy”].

Regarding claim 28, modified Cho teaches the method of claim 27.

Modified Cho doesn’t explicitly teach but Sekiguchi discloses further comprising:
the positioning and evacuation system monitoring a number of the occupants that have been successfully evacuated from the building and a number of occupants remaining in the building [see at least Fig. 18 items S34 and S36 and [0135-0139] for forwards the number of occupants are evacuated and location and number of remaining occupants]; and
the positioning and evacuation system providing evacuation status information, statistics, and exact locations of the occupants to the first responders [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0050], see at least Fig. 18 items S34 and S36 and [0135-0139] for forwards the number of occupants are evacuated and location and number of remaining occupants].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Cho with Sekiguchi to include the limitation(s) above as disclosed by Sekiguchi.  Doing so would help continuously detect 

Regarding claim 30, modified Cho teaches the method of claim 27.
Modified Cho doesn’t explicitly teach but Sekiguchi discloses further comprising the positioning and evacuation system routing some occupants on longer paths and/or to indirect exits in high risk zones of the building while instructing occupants in low risk zones to remain in place until the occupants in the high zones have evacuated [see at least [0130-1 specifically lines 3-16] and [0133] for generating an evacuation order to from high to low priority and Fig. 17 and [0130-0131] for routing away from most direct route when it is dangerous where in Fig 17 the priority level 1 (high) users most direct path is closest to the fire thus the system generates an indirect path].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Cho with Sekiguchi to include the limitation(s) above as disclosed by Sekiguchi.  Doing so would help continuously detect a subject person with a high degree of accuracy [see at least Sekiguchi [0004] “continuously detect a subject person with a high degree of accuracy”].

Claims 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Edbon, Parrini, and Sekiguchi as applied to claim(s) 9 and 20 above and further in view of Dione (WO 2005/104724 A2).

Regarding claim(s) 10 and 21, modified Cho teaches the system according to claim 9, wherein the positioning and evacuation system forwards data about the building to first responders [see at Cho least Fig. 28 and [0165] for 2840].

Modified Cho doesn’t explicitly teach but Dione discloses forwards the number of occupants that have been evacuated and the locations of the occupants remaining in the building to first responders [see at least Fig 10B, [0084], [0105], [0161-2 specifically 0162 lines 1-6] ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Cho with Dione to include the limitation(s) above as disclosed by Dione.  Doing so would help enables responders and occupants to communicate during an emergency event which would help Cho’s intention of “provide an instruction for responding to the emergency event using a mobile device” [see at least Dione [0009] ].

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Edbon and Parrini as applied to claim(s) 1 above and further in view of Kankainen (US 2011/0141141 A1).

Regarding claim 25, modified Cho teaches the system of claim 1 as well as view turn by turn directions
 wherein the mobile computing devices display selectable icons that enable the occupants to [see at least Cho [0156] for selectable icons such as the keys of a touchscreen keyboard.

Cho implies but does not explicity state wherein the mobile computing devices display selectable icons that enable the occupants to view turn by turn directions [see at least Cho Fig. 15A-B and [0108-0111] for user device receives turn by turn maps with images overlaid with arrows in 2D and augmented reality which in this case is 3D where the user device has 4 buttons (selectable icons) on the bottom of the device].

Modified Cho doesn’t explicitly teach but Edbon discloses seek an alternative route [see at least [0040, 0051] for provide alternative route to occupants who seeks alternative route].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho in view of Ebdon to include the limitation(s) above as disclosed by Ebdon.  Cho [0092] continuously receives users’ movements from user devices (implying continuous monitoring of users) but does not explain what the data is used for
“the motion sensor 960 may be configured to continuously monitor the movement of the mobile device 120 and transmit the movement information of the mobile device 120 to the server 140.”
Edbon [0040] uses monitored user location data (occupant movements) transmitted to a server (analogous to Cho’s continuously monitored user location transmitted to the 

Modified Cho doesn’t explicitly teach but Kankainen discloses selectable icons that enable the occupants to view turn by turn directions, zoom in, and zoom out [see at least Fig. 5 items 517, car image (2 images right of 513), and more icon and [0073] for icons such as turn by turn direction (car image), zoom in and out, and other icons for example alternative route].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Cho with Kankainen to include are selectable icons that enable the occupants to view turn by turn directions, zoom in, and zoom out as disclosed by Kankainen.  Doing so would help enabling users to a) efficiently navigate between a live and a prerecorded view of points of interests [see at least Kankainen abstract for uses of augmented reality maps] and b) incorporating known features that a user is familiar with in a different navigation situation with predictable results – a more familiar and intuitive user interface.

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.